OPINION of the Court, by
Judge Owsiey.
Clark having sued out from a justice of the peace a warrant against Henry for a forcible entry, and the jury of the inquest having found Henry guilty, he by a traverse brought the case before the circuit court; and upon the trial .of the issue joined to the traverse, the inquisition was found true, and judgment of restitution for the land and premises described in the warrant rendered by the courj: jn favor of Clark ; to reverse which Henry has appealed to'this court.
We are of opinion the judgment must he affirmed. It being proven that Clark resided upon the tract of land claimed by him, his possession, according to the act regulating foFciblevntries, extended to the marked boundaries of his claim ; and although the marked line of his survey between two of the corners was proven to diverge from a direct line, the court did right in directing the jury that the entry of Henry without the assent of Clark within the marked lines and fencing, was in law a forcible entry.
*427The judgment of restitution given by the courtis substantially good. By describing the land ami premises with reference to the warrant, tire judgment contains as much certainty as according to the plain and obvious import of the act upon that subject should be required.
Judgment affirmed.